If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re WATTS, Minors.                                                 September 10, 2019

                                                                     No. 346832
                                                                     Livingston Circuit Court
                                                                     Family Division
                                                                     LC No. 2016-015410-NA


Before: MURRAY, C.J., and METER and FORT HOOD, JJ.

PER CURIAM.

        Respondent mother appeals as of right the termination of her parental rights to two
children, LW and EW, under MCL 712A.19b(3)(c)(i) (failure to rectify conditions that led to
adjudication), (g) (failure to provide proper care or custody), and (j) (reasonable likelihood of
harm). 1 Because the trial court did not clearly err by finding a statutory basis for termination of
parental rights, that petitioner, the Department of Health and Human Services (DHHS), made
reasonable efforts at reunification, and that termination of respondent’s parental rights was in the
children’s best interests, we affirm.

                                       I. BACKGROUND

        Petitioner removed the children from respondent’s custody in late December 2016 after
police officers apprehended respondent in her car after a high-speed car chase with crack cocaine
and four-year-old EW in the backseat, scared and crying. Police officers smashed the driver’s
side window when respondent refused to open the window. EW told the police that he had not
had anything to eat or drink that day. Police officers found drugs and drug paraphernalia in the
vehicle, and they arrested respondent. Respondent was charged with second-degree child abuse,
MCL 750.136b(3), fleeing and eluding police, MCL 257.602a(3), and three counts of resisting
or obstructing a police officer, MCL 750.81d(1). Respondent was released on bond, but she did


1
  The children’s father, who was initially named in the petition, died during these proceedings.
In addition, respondent’s oldest child, who was also removed from respondent’s home, turned 18
during the proceedings. Hence, only respondent’s parental rights to LW and EW are at issue.



                                                -1-
not appear at the probable cause hearing, so a bench warrant was issued. Respondent later
testified that she had gone to Detroit to use crack cocaine during this period of time. Police
officers later found respondent, who gave the officers a fake name, which led to another charge
for an ordinance violation. Respondent pleaded guilty and was sentenced to 3 to 10 years in
prison. The petition to remove the children from respondent’s custody also described
respondent’s years-long history of crack cocaine use.

        The children were placed with respondent’s mother after their removal from respondent’s
custody. Respondent continued to receive services while in jail, and after her transfer to a
correctional facility after sentencing. When respondent’s mother reported in the spring of 2018
that she would not be able to care for the children long-term, petitioner investigated other relative
placements proposed by respondent, but no other relatives were willing to care for the children
long-term. The trial court authorized the filing of a termination petition, and held a hearing on
the termination petition. The trial court found statutory grounds for termination under MCL
712A.19b(3)(c)(i), (g), and (j), and it found that termination of respondent’s parental rights was
in the children’s best interests.

                                         II. DISCUSSION

                        A. STATUTORY BASIS FOR TERMINATION

        Respondent first challenges the statutory grounds for termination. We discern no clear
error in the trial court’s findings of statutory grounds for termination.

        “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich App 701, 709;
846 NW2d 61 (2014). “A finding of fact is clearly erroneous if the reviewing court has a
definite and firm conviction that a mistake has been committed, giving due regard to the trial
court’s special opportunity to observe the witnesses.” In re BZ, 264 Mich App 286, 296-297;
690 NW2d 505 (2004).

        “Parents have a significant interest in the companionship, care, custody, and management
of their children, and the interest is an element of liberty protected by due process.” In re JK,
468 Mich 202, 210; 661 NW2d 216 (2003). That right is limited by the state’s “legitimate
interest in protecting the moral, emotional, mental, and physical welfare of the minor and in
some circumstances neglectful parents may be separated from their children.” In re Sanders, 495
Mich 394, 409-410; 852 NW2d 524 (2014) (quotation marks and citation omitted). To that end,
the trial court must first find that statutory grounds for termination of a respondent’s parental
rights exist, and petitioner bears the burden of proving a statutory basis for termination. In re
Trejo Minors, 462 Mich 341, 350, 352-354; 612 NW2d 407 (2000), superseded by statute on
other grounds as stated in In re Moss, 301 Mich App 76, 83; 836 NW2d 182 (2013). The trial
court need only find one statutory ground for termination. In re Foster, 285 Mich App 630, 633;
776 NW2d 415 (2009). Once the trial court has found a statutory ground for termination, the
trial court must determine whether termination of the respondent’s parental rights is in the
children’s best interests, evaluating the record evidence as a whole. In re Trejo Minors, 462
Mich at 354.


                                                -2-
        In this case, the trial court cited MCL 712A.19b(3)(c)(i), (g), and (j) as statutory grounds
for termination.

               The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, [one] or more of the following:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds . . . :

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

                (g) The parent, although, in the court’s discretion, financially able to do
       so, fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child’s age.[2]

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent. [MCL 712A.19b(3)(c)(i), (g), (j).]

                                    1. MCL 712A.19b(3)(c)(i)

         The initial dispositional order was issued on April 6, 2017. Petitioner filed a termination
petition on June 12, 2018. Accordingly, more than 182 days had passed since issuance of the
initial dispositional order.

       The initial petition identified respondent’s substance abuse and criminal history,
culminating in the most recent charges for which she was incarcerated, as the basis for the
adjudication. A respondent’s belated participation in substance abuse treatment, combined with
evidence showing that the respondent would require 18 to 24 months of treatment and additional




2
  MCL 712A.19b(3)(g) was amended on June 12, 2018. 2018 PA 58. Respondent’s brief cites
the preamendment version of Section 19b(3)(g), but the trial court correctly cited the current
version, taking into consideration the parent’s financial ability.


                                                -3-
time to address related issues, supported a finding that termination was warranted under MCL
712A.19b(3)(c)(i). In re Fried, 266 Mich App 535, 541-542; 702 NW2d 192 (2005).3

        The record evidence supported the trial court’s findings and conclusions under this
subsection. There was ample evidence that respondent did not understand or appreciate the harm
she caused the children through her substance abuse, nor did she fully understand or appreciate
the seriousness of her substance abuse and inability to remain substance free while out of prison.
The evidence showed that although respondent had completed various substance abuse programs
in prison, including attending meetings and a class, and formulating a relapse prevention plan,
she did not acknowledge the severity of the effects of her substance use. When she described her
10-year history of substance use, respondent provided inconsistent testimony about how often
she used crack cocaine before the December 2016 incident, stating that she went on “drug
binges,” that she did not go on drug binges as “consistently” as she stated in the presentence
investigation report (PSIR), and that she was sober before the December 2016 relapse except for
the use of prescribed medication. When confronted with the statement in the PSIR that she had
been prescribed several hundred pills obtained from four different prescribing physicians,
respondent justified the prescriptions as properly prescribed by doctors in the same practice, and
stated that she took the pills as prescribed, before admitting that she may have become addicted
to hydrocodone. She stated that she would not resume use of these pills because she had learned
to manage her pain with over-the-counter medication.

        Respondent further denied or rationalized her family members’ statements, including
statements made by an older child about respondent’s keeping drug paraphernalia around the
house, how she behaved when using substances, and accusing the children of stealing her
medications. She admitted to disappearing for days at a time on “drug binges,” but denied taking
LW with her on one such binge and returning with him soaked in urine. Respondent’s continued
excuses for her history of substance abuse do not show that she will be able to remain sober in
the future when she refuses to acknowledge the severity of her past substance abuse and its effect
on the children.

         In addition, although respondent’s relapse prevention plan contains a blueprint for future
plans, including reuniting with the children, it contains no details about how respondent will
work toward reunification. Respondent believed that the only consequences the children
suffered from her substance abuse were that she sometimes did not come home when she should
have, and was sometimes not around to parent the children. On the other hand, the therapist
testified that the children experienced symptoms of trauma, a characterization respondent
objected to by stating that she did not believe the therapist used the word “traumatized.”
Although it is understandable that respondent might attempt to minimize the severity of her
substance abuse problem and its impact on her children in hopes of reunifying with her children,
respondent’s description of the December 2016 events, and her minimization of the effects of her




3
  The Michigan Supreme Court has expressed disapproval of this rule, but declined to overturn it.
In re Hicks/Brown, 500 Mich 79, 88-89; 893 NW2d 637 (2017).


                                                -4-
substance abuse on her children, call into question whether respondent fully appreciates the
severity of the harmful impact of her substance abuse on the children.

        Respondent’s testimony about the future also showed an impaired understanding of her
situation. She did not believe that staying sober in prison was easier than staying sober in the
community, a belief that is not consistent with her admission that she used crack cocaine in the
brief period of time between her release on December 23, 2016, and her arrest on January 11,
2017, the only period of time during this case when she was living in the community.

        Further, the caseworker stated that once respondent was released, he wanted to see
respondent maintain sobriety for 12 months because relapse tended to occur eight or nine months
after release. The children had been in care for over 18 months by the time of the termination
hearing in August 2018. However well-intended respondent’s plan to remain substance free after
her release, her substance abuse history and her continued minimization of that history and its
effect on the children demonstrated that the conditions that led to the adjudication persisted, and
there was no reasonable expectation that they would be rectified within a reasonable amount of
time given the children’s ages.

                                    2. MCL 712A.19b(3)(g)

        Respondent argues that she had a plan for housing and employment and that she
completed services in prison, demonstrating that she would be able to provide the children with
proper care and custody. Minimal compliance with the goals of the case service plan does not
necessarily demonstrate that a parent will be able to provide the children with proper care and
custody within a reasonable time under MCL 712A.19b(3)(g). See In re BZ, 264 Mich App at
300-301. When the respondent will require “a lengthy period” of continued supervision, even
after demonstrating improvement in a substance abuse treatment program, the trial court does not
clearly err by finding that there is no reasonable expectation of providing the children with
proper care or custody within a reasonable amount of time. In re Williams, 286 Mich App 253,
272-273; 779 NW2d 286 (2009).

        Respondent testified regarding her plans for obtaining a job and housing by getting a job
in the food industry or as a part-time receptionist, and by moving into her grandmother’s house.
But the trial court properly found this testimony suspect. Respondent did not have definite
employment, and she did not have the opportunity to demonstrate that she could maintain steady
employment. She provided no objective evidence to substantiate her testimony that she could
live at her grandmother’s house, which had been bequeathed to her father.4 Further, this
testimony was not consistent with her relapse prevention plan, which listed two treatment centers
as her first two options for housing. Even if respondent would be able to get a job and obtain
suitable housing soon after her release, respondent’s views of her substance abuse remained
concerning. As previously discussed, respondent repeatedly minimized the impact of her
substance abuse on the children. In addition, her belief that she would remain substance free was


4
 Respondent asserted that her grandmother had not yet drawn up a deed with respondent’s name
on it because her grandmother intended to do so after respondent’s release.


                                                -5-
inconsistent with her admitted substance abuse during the brief period of time during this case
when she was not incarcerated.

        In addition, respondent would have to maintain sobriety for one year after her release,
and the children had already been in care for over 18 months when the termination hearing began
in August 2018. Moreover, respondent would have to reestablish a parenting relationship with
the children, and evidence showed that the telephone conversations between respondent and the
children were upsetting to the children because they were confused about why she was not
around. The therapist testified that she had not been successful in helping EW regulate his
emotions, and that LW persisted in not talking about how he felt about respondent.
Respondent’s refusal to acknowledge that the children demonstrated trauma-related symptoms
calls into question whether she will be able to provide the children with the support they need.
The speculative nature of these conditions (housing, employment, and caring for the children)
supports the trial court’s finding that respondent was not likely to be able to provide the children
with proper care or custody within a reasonable time given their ages.5

        Accordingly, respondent has not identified clear error in the trial court’s finding that there
was no reasonable expectation that respondent would be able to provide the children with proper
care or custody within a reasonable amount of time.

                                      3. MCL 712A.19b(3)(j)

        Respondent argues that she had arranged for housing and employment after her release,
and that she had completed numerous services in prison that showed that the children would not
likely be harmed if returned to her care after her release. Exhibiting poor judgment, combined
with a “lengthy history of instability,” supports termination under MCL 712A.19b(3)(j). In re
Utrera, 281 Mich App 1, 25-26; 761 NW2d 253 (2008). Respondent had completed substance
abuse programming in prison, formulated a relapse prevention plan, and studied Spanish, law,
plumbing, psychology, and electrical skills. However, her 10-year history of substance abuse,
continuing through the brief period of time in this case when she was not incarcerated, combined
with her previously discussed inability to acknowledge the severity of that history or its impact
on her children, demonstrate that her substance abuse history gave rise to continued cause for
concern. Respondent stated her belief that the children would be more upset if they were
separated from her, but she refused to admit that they experienced trauma as a result of her
behavior. Although respondent admitted that she had made poor decisions, she did not
demonstrate that she understood the impact of those decisions on the children. Her plans for


5
  A caseworker testified that respondent’s completion of services in prison did not demonstrate
compliance with the case plan because she had not demonstrated that she would obtain housing
and a job, and remain sober in the community. The caseworker’s concern about respondent’s
ability to transfer those learned skills to the community did not overlook respondent’s
completion of services in prison, but recognized the limitation of the benefits respondent could
receive from those services. Further, in light of respondent’s minimization of her past substance
abuse and its effect on her children, the caseworker’s concern about the limited benefit was
substantiated.


                                                 -6-
after her release did not adequately account for how her poor judgment in the past had affected
the children, and the trial court did not clearly err by concluding that there was a reasonable
likelihood of harm to the children if they were returned to respondent’s care.

                      4. REASONABLE EFFORTS AT REUNIFICATION

        Respondent argues that petitioner failed to make reasonable efforts to reunify the family
because no caseworker had seen respondent since November 2017, or reviewed the treatment
plan with respondent since then because the agency failed to refer respondent for a psychological
evaluation or other services, because the agency required respondent to complete drug screens
even though she could not do so in prison, and because the agency expected respondent to
participate in the children’s therapy when the therapist refused to allow it.

       DHHS must generally make “[r]easonable efforts to reunify the child and family . . . .”
MCL 712A.19a(2). This obligation applies to an incarcerated parent. In re Mason, 486 Mich
142, 152; 782 NW2d 747 (2010). In In re Mason, 486 Mich at 155-157, DHHS did not give the
respondent the opportunity to participate in the hearings by telephone, did not give the
respondent copies of the case service plan, and did not offer the respondent any services.

        As a preliminary matter, respondent did not raise this issue in a timely manner. To
preserve this issue, the respondent must object when the trial court adopts the case service plan.
In re Frey, 297 Mich App 242, 247; 824 NW2d 569 (2012).6 Respondent did not raise this issue
until closing argument at the termination hearing. An unpreserved issue is reviewed for “plain
error affecting substantial rights.” In re HRC, 286 Mich App 444, 450; 781 NW2d 105 (2009).
“Generally, an error affects substantial rights if it caused prejudice, i.e., it affected the outcome
of the proceedings.” In re Utrera, 281 Mich App at 9.

        Unlike in In re Mason, respondent appeared at every hearing starting in March 2017,
when she pleaded to the allegations, except for the hearing on the lawyer-guardian ad litem’s
motion regarding parenting time. The caseworker testified that visiting respondent in prison
proved difficult, but that he last spoke with respondent over the telephone in July 2018. The
caseworker had not been able to review the treatment plan with respondent after her transfer to
prison, but he had mailed a copy of it to respondent in prison. More significantly, respondent
demonstrated a familiarity with the case service plan by confirming at the termination hearing
that she knew the case service plan required her to obtain an income and housing, remain
substance free, and by testifying that she demonstrated appropriate parenting skills. Respondent
further testified that she met those goals, and these four components were the basis of the trial
court’s findings regarding the statutory grounds for termination.

        Regarding the psychological evaluation, the caseworker testified that respondent was not
referred for a psychological evaluation after respondent was transferred to prison, even though
the case service plan required her to undergo a psychological evaluation, and she was not


6
  The Michigan Supreme Court has expressed disapproval of this rule, but declined to overturn it.
In re Hicks/Brown, 500 Mich at 88-89.


                                                 -7-
referred for individual counseling because she was incarcerated. However, the trial court did not
consider the fact that respondent did not undergo a psychological evaluation or participate in
counseling as a finding in favor of termination.

        Regarding the drug screens required by the case service plan, the caseworker testified that
the case service plan had to include drug screens because of respondent’s substance abuse, even
though the agency did not make a referral for drug screens because respondent was incarcerated,
but the caseworker’s testimony shows that he did not expect respondent to complete drug screens
when she could not do so in prison. Additionally, the trial court did not cite the failure to
complete drug screens as a finding in favor of termination. Rather, the trial court acknowledged
that respondent could not complete drug screens while incarcerated before noting that respondent
used drugs during the brief period of time between her release at the end of December 2016, and
her arrest in early January 2017, as respondent admitted.

        Regarding whether respondent should have been permitted to participate in the children’s
therapy by telephone, respondent is correct in that the therapist did not believe respondent’s
participation in the children’s therapy would be beneficial when respondent asked about the
possibility. Although the caseworker stated that respondent had not participated in the children’s
therapy, the trial court did not consider respondent’s participation or nonparticipation in therapy
as a finding in support of a statutory basis for termination.

        In short, the trial court only took into consideration the services respondent could
complete and had completed while incarcerated, and found most concerning respondent’s
minimization of her substance abuse problem. Respondent’s parental rights were not terminated
without her participation in this case or without her understanding of the expectations for her
actions and behavior. Therefore, the trial court did not clearly err by finding that DHHS made
reasonable efforts at reunification.

                          5. MANUFACTURED CIRCUMSTANCES

        Respondent argues that petitioner engineered the circumstances that led to the
termination of respondent’s parental rights for the same reasons that it failed to put forth a
reasonable effort toward reunification, as well as by refusing to permit the children to visit
respondent in prison, and by moving the children from the relative placement with their
grandmother to a nonrelative, preadoptive placement. In In re B & J, 279 Mich App 12, 15, 18-
19; 756 NW2d 234 (2008), the petitioner was precluded from seeking termination of parental
rights when it intentionally created the basis for termination by bringing about the respondents’
deportation when it contacted immigration enforcement authorities. Unlike that decision, here
petitioner did not create the circumstances that led it to seek termination of respondent’s parental
rights.

        Petitioner was not responsible for not allowing the children to visit respondent in prison.
The trial court has discretion to place conditions on parenting time that serve the best interests of
the children. In re Laster, 303 Mich App 485, 490; 845 NW2d 540 (2013). At the beginning of
the case, the trial court suspended respondent’s parenting time because of respondent’s
outstanding warrant in the criminal case and her drug use. According to respondent’s testimony,
she was in Detroit using drugs when she missed the second hearing in this case, which was when

                                                -8-
her parenting time was suspended. At the plea hearing in this case in March 2017, the first
hearing respondent attended, and at the review hearing in April 2017, the trial court ordered
parenting time at the discretion of the children’s therapist. At the May 2017 hearing and the June
2017 hearing, testimony showed that the children’s therapist refused to make a recommendation
regarding parenting time, but the caseworker had been facilitating communication by letter, and
the trial court allowed respondent to call the children on the telephone until a therapist could
meet with the children and make a recommendation about parenting time. By the time of the
September 2017 hearing, respondent was talking with the children on the telephone, and the trial
court allowed the telephone calls to continue, but did not allow visits at the prison. In fact, the
telephone calls continued through the termination hearing. Thus, the trial court expanded
parenting time beyond the therapist’s recommendations. Petitioner and the agency did not
attempt to curtail parenting time visits, and it was the trial court that ruled against in-person visits
on the basis of the therapist’s recommendation. Accordingly, petitioner was not responsible for
preventing respondent from having parenting time with the children in person at the prison.

        Petitioner was also not responsible for the decision of respondent’s mother that she could
no longer care for the children. The children were placed with respondent’s mother when
respondent was arrested in December 2016. More than one year later, in March 2018, petitioner
reported that respondent’s mother stated that she would not be able to care for the children
through respondent’s earliest release date in February 2020, but respondent’s mother agreed to
keep the children in her care through the end of the school year. Respondent gave petitioner the
names of her two sisters who might act as caregivers, and petitioner requested an additional 60
days to investigate the possibility of another relative placement before the trial court made a
permanency planning decision. The trial court continued the proceeding for that investigation.
At the following hearing in May 2018, the agency reported that it had not found an appropriate
relative placement, and that the relatives proposed by respondent were not interested in adoption
or guardianship.

        Instead, the caseworker had located a foster family willing to take both children, and
continue their relationship with their grandmother. Thus, the children were placed with a
nonrelative foster family only after petitioner attempted to find another relative placement.
Respondent’s unsubstantiated belief that her mother would care for the children through the
completion of these proceedings does not defeat the events that unfolded over two hearings
before petitioner sought authorization to file a termination petition. The record shows that the
children were placed with a nonrelative foster family as a result of respondent’s failure to
identify relatives who were willing to care for the children long-term, and respondent’s mother’s
decision that she could no longer care for them. This placement was not the result of a set of
circumstances manufactured by petitioner to facilitate termination of respondent’s parental
rights.

         Respondent’s actions led to her incarceration and her consequent separation from the
children, placing the strain of caring for them on respondent’s mother. Respondent’s argument
that petitioner created the circumstances that led to the termination of her parental rights is
consistent with her inability to fully appreciate the consequences of her choices that prompted
the initiation of this entire child protective proceeding.

                                       B. BEST INTERESTS

                                                  -9-
       Respondent argues that the trial court clearly erred by determining that termination of her
parental rights was in the children’s best interests.

        This Court reviews for clear error a trial court’s best-interest determination. In re White,
303 Mich App at 713. “A finding of fact is clearly erroneous if the reviewing court has a definite
and firm conviction that a mistake has been committed, giving due regard to the trial court’s
special opportunity to observe the witnesses.” In re BZ, 264 Mich App at 296-297.

        Once the trial court has found a statutory basis for termination, “the trial court must find
that termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich App 35, 40; 823 NW2d 144 (2012). The best-interest analysis
focuses on the children, not the parent. In re Moss, 301 Mich App at 88. The trial court “may
consider the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts Minors, 297 Mich App at 41-42 (citations omitted). Other factors include “the
parent’s compliance with his or her case service plan, the parent’s visitation history with the
child, the children’s well-being while in care, and the possibility of adoption.” In re White, 303
Mich App at 714.

        Respondent argues that termination was not in the children’s best interests because they
had already lost their sister, father, and maternal grandmother, rendering even more traumatic the
loss of their mother, and that because respondent had demonstrated improvement through
engaging in services, waiting another year and a half to reunify with her was in the children’s
best interests.

        Respondent’s arguments overlook the need for permanency and stability, which the
caseworker and the therapist testified were necessary for the children to make progress in
processing the effects of the trauma they had experienced. The children were ages four and six
when they entered care in December 2016, and they had been in care for 18 months by the time
the termination hearing started in August 2018. Even if respondent is released in February 2020,
the caseworker testified that he wanted to see respondent remain sober for another year because,
in his experience, relapse after release from incarceration tended to happen eight to nine months
after release, pushing potential reunification to February 2021. By this time, the children would
be ages eight and ten, and would have spent a significant portion of their young lives outside of
respondent’s custody. The therapist testified that the children needed a stable environment to
support their therapy to address the trauma they had experienced, and that their trauma-based
symptoms would continue without that safety and stability. Another two and a half years of
potential instability would hinder their improvement.

         Additionally, the children were in a preadoptive placement and had shown improvement,
dovetailing with the therapist’s testimony that they needed a stable environment to make
progress. The children’s need for permanency and stability outweighed other concerns, and their
demonstrated improvement with the preadoptive family supported the trial court’s finding that
the children should not be forced to wait indefinitely for permanency and stability. Therefore,
the trial court did not clearly err by finding that termination of respondent’s parental rights was
in the children’s best interests.


                                               -10-
Affirmed.



                   /s/ Christopher M. Murray
                   /s/ Patrick M. Meter
                   /s/ Karen M. Fort Hood




            -11-